        Case 9:20-cv-00084-DLC Document 19 Filed 09/03/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


  GUARDIAN DEFENSE, LLC,
                                                       CV 20–84–M–DLC
                      Plaintiff,

               v.                                           ORDER

  FALKOR SID, INC.,

                      Defendant.



      Defendant Falkor Sid, Inc., by and through its attorney, moves this Court for

the admission of Christopher J. McNamara pro hac vice in the above-captioned

matter. (Doc. 18.) Mr. Lukes of the firm Garlington, Lohn & Robinson, PLLP

represents that he intends to act as local counsel. (Id.) The application appears to

be in order.

      Accordingly, IT IS ORDERED that the Defendant’s motion to admit Mr.

McNamara pro hac vice (Doc. 18) is GRANTED on the condition that Mr.

McNamara does his own work. This means that Mr. McNamara must: (1) do his

own writing; (2) sign his own pleadings, motions, and briefs; and (3) appear and

participate personally. Mr. McNamara shall take steps to register in the Court’s

electronic filing system (CM-ECF). Further information is available on the

                                         1
        Case 9:20-cv-00084-DLC Document 19 Filed 09/03/20 Page 2 of 2



Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. McNamara files a separate pleading acknowledging his admission under the

terms set forth above within fifteen (15) days of this Order.

      Dated this 3rd day of September, 2020.




                                          2
